DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-9 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the thermal initiator selected from a group including VA-044, V-50, VA-057, VA-061, VA-086, V-501, V-70, V-65, V-601, V-59, V-40, and VAm-110. However, these are abbreviations and it is unclear as to what compounds these abbreviations are intended to refer to. Therefore, claim 2 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (“Developing a thermal grafting process for zwitterionic polymers on cross-linked polyethylene with geometry-independent grafting thickness”) in view of Choi et al. (EP3132810).

I.	Regarding claims 1-3 and 5-9, Lim teaches a method for coating a polyethylene surface material for use as a hip implant (abstract): comprising adsorbing a thermal initiator, benzoyl peroxide, on the surface (Section 2.3); then adding a solution including methacryloyloxyethyl phosphorylcholine to the implant (Section 2.3); followed by heat treating at 80 °C (Section 2.3) for 6 and 9 hours (see Section 2.3 and Figure 1). Lim teaches the thermal initiator present at 11 mol% with respect to the methacryloyloxyethyl phosphorylcholine (Section 2.3). Lim fails to teach the solution including a crosslinking agent. 
	However, Choi teaches a process for coating an implant (abstract) with a solution including an initiator (abstract), a phosphorylcholine monomer (abstract) and a crosslinking agent (abstract). Choi further teaches that the phosphorylcholine monomer is methacryloyloxyethyl phosphorylcholine (0031) and the crosslinking agent is dipentaerythritol pentaacrylate (0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim’s process by including a crosslinking agent, such as dipentaerythritol pentaacrylate, in Lim’s solution with methacryloyloxyethyl phosphorylcholine. One would have been motivated to make this modification as Choi teaches that the inclusion of a crosslinking agent forms a network with improved coating strength (0012).

II.	Regarding claim 4, Lim in view of Choi teach all the limitations of claim 1, and Choi also teaches forming a polymer based on methacryloyloxyethyl phosphorylcholine (see above) on an implant that may have a surface based on PDMS, PLA, PGA, PTFE or PET (0014). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim in view of Choi’s process by application to implants based on PDMS, PLA or PGA, for example. One would have been motivated to make this modification to allow for treating various types of implants for various medical applications, rather than just simply treating surfaces based on PE for artificial hips.

Conclusion
	Claims 1-9 are pending.
	Claims 1-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 12, 2022Primary Examiner, Art Unit 1717